[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 08-14513                   APRIL 8, 2009
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                D. C. Docket No. 08-00027-CR-ORL-22KRS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DAMON DANIEL MCCURRY,
a.k.a. Antonio Brown,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (April 8, 2009)

Before BARKETT, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Thomas H. Ostrander, appointed counsel for Damon Daniel McCurry, has
moved to withdraw from further representation of the appellant and filed a brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and McCurry’s convictions and sentence are

AFFIRMED.




                                          2